Judge Arnold
concurring in part and dissenting in part.
I concur in that portion of the opinion which finds no error in defendant’s conviction. I dissent, however, from that portion which awards defendant a new sentencing hearing. I believe that the learned trial judge’s comments show that while he considered the mitigating factor, he did not accord it a great deal of weight. *584As our Supreme Court stated in State v. Ahearn, 307 N.C. 584, 596-597, 300 S.E. 2d 689, 697 (1983), “[w]hile he is required to justify a sentence which deviates from a presumptive term to the extent that he must make findings of aggravation and mitigation properly supported by the evidence and in accordance with the Act, a trial judge need not justify the weight he attaches to any factor.” I believe the comment cited by the majority is merely a verbalization of the trial court’s reasons for finding that the factors in aggravation outweighed the factors in mitigation. Thus, I would find no error as to the defendant’s sentence.